Per Curiam.
Indictment against the defendant for seduction. The indictment was quashed on motion of the defendant, and the state excepted.
The indictment seems to be sufficiently formal, and states, in substance, that the defendant, on, &c., at, &c., had illicit carnal intercourse with one Mary Deeter, a female of good repute for chastity, and under the age of twenty-one years, under a promise of marriage- made by the defendant to said Mary. The indictment is too long, *566and contains too much verbiage and tautology, to justify its insertion in this opinion; But it contains, in substance, a charge of the crime of seduction, as defined in § 15, 2 R. S. p. 401.
D. Nation, for the state.
C. D. Murray, for the appellee.
No objection has been pointed out to us, and we think there is none, which would authorize the quashing of the indictment.
The judgment is reversed with costs. Cause remanded, &c.